Citation Nr: 1021909	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
November 1960.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not show 
that the Veteran's currently diagnosed tinnitus is related to 
military service.

2.  The preponderance of the evidence of record does not show 
that the Veteran's currently diagnosed bilateral hearing loss 
is related to military service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in April 2007 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination sufficient for adjudication 
purposes was provided to the Veteran in connection with his 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although 
Veterans Claims Assistance Act notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain 
chronic disorders, including sensorineural hearing loss, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran's service treatment records are negative for any 
complaints or diagnosis of hearing loss or tinnitus.  On a 
November 1960 service separation medical examination report, 
the Veteran denied ever experiencing ear trouble.

After separation from military service, a January 2001 
private audiological examination was conducted and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
55
75
LEFT
5
0
25
80
80

The average pure tone thresholds for these frequencies are 35 
decibels in the right ear and 38 decibels in the left ear.  
The medical evidence of record shows that bilateral hearing 
loss has been consistently diagnosed for VA purposes since 
January 2001.

A July 2007 VA audiological examination report stated that 
the Veteran's claims file had been reviewed.  The examiner 
noted the Veteran's reports of in-service noise exposure due 
to the firing of guns on tanks.  The Veteran reported a 
post-service occupational history of 42 years in automobile 
and brake factories.  The Veteran reported that he had 
experienced bilateral tinnitus since military service.  On 
audiological examination the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
85
90
LEFT
25
20
60
90
90

The average pure tone threshold was shown as 63.75 decibels 
in the right ear and 65 decibels in the left ear.  The 
examiner noted that on the November 1960 service separation 
medical examination report the Veteran denied ever having ear 
trouble, and that the report found normal hearing on 
whispered voice testing.  The examiner opined that while the 
whispered voice tests "are known to be insensitive to high 
frequency, noise-induced hearing loss, they have a high 
degree of sensitivity for detecting hearing impairment."  
The examiner cited a medical treatise in support of this 
finding.  The examiner also noted the lack of any evidence of 
chronicity or continuity of care, and cited a medical 
treatise which concluded that "it was unlikely that noise 
induced hearing loss has a delayed onset or can be 
progressive or cumulative."  The examiner noted that the 
Veteran had two years of service in the military and

35 years of industrial noise exposure in 
civilian life.  His exposure to hazardous 
noise in civilian life was far greater 
than his exposure to hazardous noise in 
the military.  Therefore, the nexus with 
military service was far less than a 
50/50 probability relationship compared 
to his exposure to hazardous noise in 
civilian life. . . .  this [V]eteran's 
bilateral hearing loss and tinnitus were 
less likely than not due to his history 
of military noise exposure or an event 
during military service.

The preponderance of the evidence of record does not show 
that the Veteran's currently diagnosed tinnitus and bilateral 
hearing loss are related to military service.  The Veteran's 
service treatment records do not show that the Veteran had 
tinnitus and bilateral hearing loss for VA purposes at that 
time.  While the Veteran has current diagnoses of tinnitus 
and bilateral hearing loss for VA purposes, there is no 
medical evidence of record that they were diagnosed prior to 
January 2001, over 40 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In addition, there is no medical evidence of record which 
relates the Veteran's currently diagnosed tinnitus and 
bilateral hearing loss to military service.  The only medical 
evidence of record which provides an etiological opinion with 
regard to the Veteran's currently diagnosed tinnitus and 
bilateral hearing loss is the July 2007 VA audiological 
examination report.  That report found that the Veteran's 
tinnitus and bilateral hearing loss were not related to 
military service and provided a thorough and detailed basis 
for the opinion, including references to the medical evidence 
of record and medical treatises.  Accordingly, the Board 
assigns great probative weight to this medical opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (finding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion); Sacks v. West, 11 
Vet. App. 314, 316-17 (1998) (holding that a medical article 
or treatise can provide support for a claim, but must be 
combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships).

The only evidence of record which support the Veteran's claim 
that his currently diagnosed tinnitus and bilateral hearing 
loss are related to military service are lay statements by 
the Veteran and three friends.  The statements of two of the 
Veteran's friends state that they had known the Veteran since 
1973 and that they had been told since that time that the 
Veteran had difficulty hearing due to military service.  
These statements are not competent to show that the Veteran's 
in-service noise exposure caused his currently diagnosed 
hearing loss, as the friends did not know the Veteran until 
13 years after he was separated from military service and are 
not medical professionals.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005) (noting that lay persons can attest 
to factual matters of which they had first-hand knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The third friend stated 
that weapon fire was loud and opined that the Veteran's 
"hearing could have been affected due to his crewing on a 
main battle tank or artillery piece."  As with the others, 
this statement is not competent to show that the Veteran's 
in-service noise exposure caused his currently diagnosed 
hearing loss, as there is no evidence that this friend 
observed the Veteran during military service, nor that he is 
a medical professional.  Id.

The Veteran himself is competent to report that he was 
exposed to loud noises during military service and that he 
experienced difficulty hearing and tinnitus.  See Washington, 
19 Vet. App. at 368; Charles v. Principi, 16 Vet. App. 370 
(2002).  However, the Board does not find these statements 
credible.  The Veteran specifically denied ever experiencing 
ear trouble on separation from military service in November 
1960.  This directly contradicts the Veteran's current 
statements that he experienced both hearing loss and tinnitus 
during military service, and the Board is thus forced to 
choose which of the two statements is more credible.  The 
Veteran states that the failure to note these symptoms during 
service was because "we crewman just assumed this was part 
and parcel of the rigors of being in armor."  However, on 
the November 1960 separation examination report, the Veteran 
did report previously having mumps, whooping cough, and 
stuttering or stammering, despite the fact that he did not 
seek treatment for any of these disabilities during military 
service.  As such, the evidence of record shows that on the 
November 1960 separation examination, the Veteran was 
actively reporting symptoms he had previously experienced, 
even if he had not sought treatment for them during military 
service.  Under those circumstances, the Veteran's failure to 
report ear trouble constitutes credible and probative 
evidence that the Veteran did not experience ear trouble 
prior to November 1960.  As such, the Board assigns greater 
probative weight to the Veteran's contemporary statements as 
to his in-service ear symptoms than to his statements made 
many years after separation from military service.

In addition, the medical evidence of record shows that the 
Veteran's bilateral hearing loss greatly increased in 
severity between January 2001 and July 2007.  As the July 
2007 VA audiological examination report stated that noise 
induced hearing loss did not have a delayed onset, nor was it 
progressive, this significant increase in the Veteran's 
bilateral hearing loss over 40 years after separation from 
military service provides evidence that the Veteran's 
currently diagnosed hearing loss is related to a post-service 
cause.  Accordingly, the preponderance of the evidence of 
record does not relate the Veteran's currently diagnosed 
tinnitus and bilateral hearing loss to military service.  As 
such, service connection for tinnitus and bilateral hearing 
loss is not warranted.


In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


